     Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 1 of 10 PageID #:53




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RENEE L. HARMON,

                              Plaintiff,
                                                           Case No. 1:19-cv-01602
        v.
                                                           Honorable John Robert Blakey
ANDREW MARSHALL SAUL,
Commissioner of Social Security,

                              Defendant.


                              FIRST AMENDED COMPLAINT

        NOW COMES Plaintiff, RENEE L. HARMON, by and through her attorney, Ronald A.

Almiron of Almiron LLC, appointed counsel for Plaintiff, and as and for her First Amended

Complaint against Defendant, states as follows:

                                           Nature of the Case

        1.      Plaintiff, RENEE L. HARMON (“Plaintiff”), against Defendant, ANDREW

MARSHALL SAUL, Commissioner of Social Security (“Defendant”).                    Plaintiff’s First

Amended Complaint asserts herein that Defendant, acting by and through the agents and

employees of the Social Security Administration (collectively “Defendant”), subjected Plaintiff

to disability discrimination in the form of disparate treatment and harassment in violation of the

Americans with Disabilities Act of 1990 (“ADA”), as amended by the ADA Amendments Act of

2008 (“ADAAA”), 42 U.S.C. §§ 12101 to 12213.

        2.      Plaintiff’s claims arise out of her employment relationship with the Social

Security Administration (“SSA”).

        3.      The SSA office in which Plaintiff worked was located in the City of Chicago,

State of Illinois.


                                                   1
     Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 2 of 10 PageID #:53




        4.      Defendant hired Plaintiff on or about June 9, 1996, as a record analysis clerk.

        5.      During her tenure at the SSA, Plaintiff’s performance was at all times exemplary.

        6.      Despite Plaintiff’s many achievements, Defendant discriminated and fired her in

retaliation of her requests for a reasonable accommodation for her disability. As a result,

Plaintiff has suffered significant emotional and monetary damages.

                                       Jurisdiction and Parties

        7.      This Honorable Court has jurisdiction over this matter pursuant to 28 USC § 1331

and §1343, in that this is a civil action arising under the ADA.

        8.      The events out of which this controversy arose occurred in the Northern District

of Illinois.

        9.      Plaintiff is a resident of the State of Illinois, and resides within the Northern

District of Illinois. Plaintiff is a citizen of the United States.

        10.     Plaintiff is an employee, as defined by the ADA.

        11.     Defendant is currently Commissioner of the Social Security Administration.

        12.     Upon information and belief, Defendant is an employer as defined by the ADA.

        13.     Plaintiff has made three (3) charges of discrimination with the Equal Employment

Commission (“EEOC”), and received a right to sue letter on July 23, 2015.


                                                 Venue

        14.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial

part of the events or omissions giving rise to the claim occurred in this district, in that Defendant

is subject to personal jurisdiction in this district with respect to this action, and there is no other

district in which the action may otherwise be brought.




                                                    2
    Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 3 of 10 PageID #:53




                                         Background Facts

        15.       Plaintiff began working for Defendant on or about June 9, 1996, as a record

analysis clerk.

        16.       During her tenure, Plaintiff’s work performance met or exceeded Defendant’s

legitimate expectations. Plaintiff’s reviews of her performance were consistently satisfactory or

excellent.

        17.       Defendant recognized Plaintiff’s accomplishments by promoting her and

awarding her with bonuses and raises.

        18.       On May 9, 2015, Plaintiff was injured as a result of a slip and fall accident on

Defendant’s premises during her work for the SSA.

        19.       Plaintiff, having been diagnosed with her injuries thereafter, is a qualified

individual with a disability under the Americans with Disabilities Act of 1990, as amended. As a

result of Plaintiff’s disability, major life activities became substantially limited.

        20.       After having been told her diagnosis, Plaintiff informed Defendant that she would

need a reasonable accommodation consisting of being able to perform her work duties. Plaintiff

provided Defendant with a doctor’s note to support her request for a reasonable accommodation.

        21.       Despite Plaintiff’s numerous requests for a reasonable accommodation throughout

2015 since her slip and fall injury, Defendant ignored her requests and refused to grant her

request.     However, Defendant has accommodated similarly-situated employees in the past.

Plaintiff’s initial injuries and disability included her right wrist and hand, which at all times was

her dominant hand.

        22.       In addition, Plaintiff was marginalized while similarly-situated employees were

treated more favorably.




                                                   3
    Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 4 of 10 PageID #:53




       23.     As a result, Plaintiff complained about the discriminatory treatment she received,

and the refusal to approve her request for an accommodation.

       24.     Due to the extreme pain from which Plaintiff continued to suffer, she sought from

SSA a reasonable accommodation for her disability so that she could perform her work

functions. At the time, those functions included processing payment checks to favorable SSA

claims. One such reasonable accommodation included a smaller workload because Plaintiff

could use only her left hand.

       25.     SSA denied Plaintiff’s repeated requests for reasonable accommodations.

       26.     Despite her excellent performance, the SSA created a hostile environment for

Plaintiff based upon her disability, injuries, age, and ability to heal from her injuries.

       27.     Accordingly, Plaintiff experienced harassment at her workplace by her SSA

supervisors.

       28.     Defendant through the SSA discriminated against Plaintiff beginning on or about

May 9, 2015.

       29.     On June 23, 2015, Plaintiff, making her first claim, timely filed charges of

disability discrimination and retaliation with the Equal Employment Opportunity Commission

(EEOC).

       30.     Subsequently the EEOC issued Plaintiff a Notice of Right to Sue. This Complaint

has been filed within 90 days of receipt of that notice. Plaintiff has fully complied with all

prerequisites to jurisdiction in this Court under the ADA.

       31.     On or about June, 2016, Plaintiff underwent fistula dialysis surgery due to her

kidney problems.




                                                   4
    Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 5 of 10 PageID #:53




       32.     On or about February 5, 2019, Plaintiff made her second EEOC complaint, whose

case number is chi-19-0425.

       33.     On or about April 4, 2019, Plaintiff made her third EEOC complaint, whose case

number is chi-19-0600.

       34.     Rather than engaging in the interactive process to address Plaintiff’s requests for

an accommodation, Defendant decided to summarily fire Plaintiff.           Tellingly, Plaintiff had

engaged in protected activity just weeks earlier when she complained of disability

discrimination.

       35.     On June 4, 2019, Plaintiff was terminated from her employment by Defendant.

       36.     Defendant allegedly fired Plaintiff because of incidents in which she was involved

at work. However, Defendant’s reason was pretext and retaliatory due to Plaintiff’s complaints

of discrimination.


                                             COUNT I

                  Failure to Provide a Reasonable Accommodation in Violation of the
                       Americans with Disabilities Act, 42 U.S.C. §§ 12181 et seq.


       37.     Plaintiff repeats and realleges the allegations set forth in Paragraph Nos. 1

through 36 above as if fully set forth herein.

       38.     At all times material hereto, Plaintiff was an employee and Defendant her

employer, covered by and within the meaning of Title I of the (“ADA”).                 42 U.S.C. §

12111(5)(a).

       39.     At all times material hereto, Plaintiff was an individual with a disability within the

meaning of §3(2) of the ADA, 42 U.S.C. § 12102(2).




                                                 5
     Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 6 of 10 PageID #:53




        40.     Following her diagnoses, Plaintiff was a “qualified individual with a disability” as

that term is defined in the ADA. 42 U.S.C. § 12111(8).

        41.     Plaintiff’s injury to her right wrist and hand are physical impairments that

substantially limit one or more major life activities.

        42.     Plaintiff has a record of physical impairments that that substantially limit one or

more major life activities including, but not limited to, type 2 diabetes and kidney problems.

        43.     Defendant was aware of Plaintiff’s right wrist and hand injury as well as her

diabetes and kidney problems.

        44.     Plaintiff notified Defendant about her disabilities and requested reasonable

accommodations to be able to both perform her work duties and treat with her medical providers

for her injuries.

        45.     Defendant refused to engage in the interactive process and denied Plaintiff’s

requests.

        46.     Defendant also regularly made discriminatory comments to Plaintiff and her co-

workers regarding Plaintiff’s disability and requests for reasonable accommodations.

        47.     Plaintiff suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits and the costs of

bringing this action.

        48.     Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

reckless indifference, and, as a result, is liable for punitive damages.




                                                  6
     Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 7 of 10 PageID #:53



                                             COUNT II

      Retaliation in Violation of the Americans with Disabilities Act 42 U.S.C. §§ 12181 et seq.


        49.    Plaintiff repeats and realleges the allegations set forth in Paragraph Nos. 1

through 48 above as if fully set forth herein.

        50.    Plaintiff was qualified for her position when Defendant fired her.

        51.    Plaintiff engaged in protected activity by complaining to her supervisors about

discriminatory treatment Plaintiff received based on Plaintiff’s disability and requests for a

reasonable accommodation.

        52.    Only weeks after Plaintiff complained of disability discrimination, Defendant

summarily fired Plaintiff on June 4, 2019, allegedly because of incidents in which she was

involved at work.

        53.    Defendant’s alleged reason for terminating Plaintiff’s employment is pretextual

and baseless. Defendant fired Plaintiff because she complained of disability discrimination

numerous times between 2015 and 2019.

        54.    Plaintiff suffered damages as a result of Defendant’s unlawful retaliatory actions,

including emotional distress, past and future lost wages and benefits, and the costs of bringing

this action.

        55.    Defendant intentionally violated Plaintiff’s rights under the ADA with malice or

reckless indifference, and, as a result, is liable for punitive damages.

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        A.     Accept jurisdiction over this matter;

        B.     Award Plaintiff for her past and future loss of wages and benefits, plus interest;

        C.     Award Plaintiff compensatory and punitive damages;



                                                  7
Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 8 of 10 PageID #:53




  D.    Order Defendant to reinstate Plaintiff to a position comparable to her former

        position or, in lieu of reinstatement, award her front pay, including benefits;

  E.    Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection

        with this action; and

  F.    Grant Plaintiff such additional or alternative relief as the Court deems just and

        proper.

                                               Respectfully submitted,

  Dated December 18, 2019
                                               ___/s/Ronald A. Almiron________________
                                               RONALD A. ALMIRON (IL #6220498)
                                               ALMIRON LLC
                                               455 West Front Street, #207
                                               Wheaton, Illinois 60187
                                               Telephone: (630) 717-7112
                                               Facsimile: (630) 385-0052
                                               Electronic Mail: ronald@almironlaw.com

                                               Attorney for Plaintiff,
                                               RENEE L. HARMON




                                          8
    Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 9 of 10 PageID #:53




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, I electronically filed the foregoing First
Amended Complaint, by using the CM/EDF system which will send notification of such filing to
the following at their electronic mail address on file with the Court:


AUSA-SSA
UNITED STATES ATTORNEY’S OFFICE (NDIL – CHICAGO)
219 South Dearborn Street
Chicago, Illinois 60604
Telephone: (312) 353-5300
Electronic Mail: usailn.ecfssaausa@usdoj.gov




                                                  ___/s/Ronald A. Almiron________________
                                                  RONALD A. ALMIRON
                                                  Attorney for Plaintiff,
                                                  RENEE L. HARMON




                                              9
      Case: 1:19-cv-01602 Document #: 26 Filed: 12/20/19 Page 10 of 10 PageID #:53




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RENEE L. HARMON,

                             Plaintiff,
                                                       Case No. 1:19-cv-01602
        v.
                                                       Honorable John Robert Blakey
ANDREW MARSHALL SAUL,
Commissioner of Social Security,

                             Defendant.


                                    NOTICE OF FILING

To:     AUSA-SSA
        UNITED STATES ATTORNEY’S OFFICE (NDIL – CHICAGO)
        219 South Dearborn Street
        Chicago, IL 60604

       On December 20, 2019, the undersigned caused to be filed with the Office of the Clerk of
Court the attached First Amended Complaint.

                 Dated December 20, 2019           ___/s/Ronald A. Almiron________________
                                                   RONALD A. ALMIRON
                                                   Attorney for Plaintiff,
                                                   RENEE L. HARMON




RONALD A. ALMIRON (IL #6220498)
ALMIRON LLC
455 West Front Street, #207
Wheaton, Illinois 60187
Telephone: (630) 717-7112
Facsimile: (630) 385-0052




                                              10
